                                            Case 4:20-cv-00480-DMR Document 28 Filed 07/20/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        COLONY INSURANCE COMPANY,                       Case No. 20-cv-00480-DMR
                                   8                    Plaintiff,
                                                                                            ORDER ON MOTION TO DISMISS
                                   9              v.                                        COUNTERCLAIMS
                                  10        GLENN E. NEWCOMER                               Re: Dkt. No. 14
                                            CONSTRUCTION,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Colony Insurance Company (“Colony”) filed this action for declaratory relief

                                  14   related to an insurance coverage dispute. Colony now moves pursuant to Federal Rule of Civil

                                  15   Procedure 12(b)(6) to dismiss Defendant Glenn E. Newcomer Construction’s counterclaims.

                                  16   [Docket No. 14.] This matter is appropriate for resolution without a hearing. Civ. L.R. 7-1(b).

                                  17   For the following reasons, the motion is granted.

                                  18   I.      BACKGROUND
                                  19           Colony filed its complaint for declaratory relief on January 22, 2020. It seeks a

                                  20   determination of the parties’ rights and obligations under an insurance policy Colony issued to

                                  21   Defendant Glenn E. Newcomer Construction (“Newcomer”). Colony alleges the following: in

                                  22   2017, Colony issued general liability insurance policy no. 101 PKG 0006651-02 (“the policy”) for

                                  23   the period April 21, 2017 to April 21, 2018. Compl. ¶ 7, Ex. A. In relevant part, the policy

                                  24   “generally provides coverage . . . for ‘those sums that the insured becomes legally obligated to pay

                                  25   as damages because of ‘bodily injury’ or ‘property damage’ to which this insurance applies,” and

                                  26   provides that Colony “ha[s] the right and duty to defend the insured against any ‘suit’ seeking

                                  27   those damages,” with certain exceptions and exclusions. Compl. ¶¶ 9-15.

                                  28           On April 2, 2019, Hayley Melidonis filed a lawsuit against Newcomer and other
                                          Case 4:20-cv-00480-DMR Document 28 Filed 07/20/20 Page 2 of 7




                                   1   defendants in San Francisco County Superior Court, Melidonis v. Lexington Insurance Company,

                                   2   et al., Case No. CGC-19-574967 (the “Underlying Action”). Id. at ¶ 19, Ex. B. Melidonis alleges

                                   3   that Newcomer acted as the general contractor for a construction and remodel project for a

                                   4   condominium unit located in San Francisco, California. She alleges that there were cost overruns

                                   5   and defects in the work performed, and brings claims for breach of contract, negligence, and fraud

                                   6   against Newcomer. Compl. ¶¶ 20-29. Colony alleges it received “notice of the incident giving

                                   7   rise to the Underlying Action” on August 13, 2018, and that it “agreed to provide Newcomer with

                                   8   a defense in the Underlying Action, subject to a full reservation of rights.” Id. at ¶¶ 31, 38. It

                                   9   contends that “it has no defense or indemnity obligation in the Underlying Action” because the

                                  10   policy either does not cover the claimed damages by Melidonis or the damages are barred by

                                  11   policy provisions and exclusions. Id. at ¶¶ 40-43.

                                  12          Colony also alleges that Newcomer seeks coverage under the policy for four additional
Northern District of California
 United States District Court




                                  13   matters arising out of the construction and remodel project: 1) a complaint by Melidonis to the

                                  14   California State License Board, number 2018-6460 (“CSLB 6460”); 2) a second complaint by

                                  15   Melidonis to the California State License Board, number 2018 001588 (“CSLB 1588”); 3) a

                                  16   complaint by Melidonis against Old Republic Surety Company, which issued a bond to Newcomer

                                  17   (the “bond claim”); and 4) claims for unpaid wages against Newcomer by individuals who worked

                                  18   on the construction and remodel project (the “labor claim”). Id. at ¶ 32. Colony contends that it

                                  19   does not have a duty to defend or indemnify Newcomer in these four related matters. It alleges

                                  20   that Newcomer informed Colony that CSLB 6460 “was closed without any action being taken”;

                                  21   that CSLB 1588 “was reportedly ‘switched over to a different license’ and does not involve a

                                  22   claim against Newcomer”; that the bond claim is against Old Republic Surety Company and that

                                  23   “no claim is asserted against Newcomer”; and that the labor claim “arises out of wages allegedly

                                  24   owed to individuals who claim to have performed work” on the construction and remodel project,

                                  25   which does not fall within the policy’s coverage for “property damage.” Id. at ¶¶ 33-36, 89.

                                  26          Colony brings various claims for declaratory relief and two claims for reimbursement of

                                  27   costs and indemnity payments in the Underlying Action. Compl. 6-13.

                                  28          Newcomer filed an answer and counterclaims on March 20, 2020. [Docket No. 11
                                                                                          2
                                          Case 4:20-cv-00480-DMR Document 28 Filed 07/20/20 Page 3 of 7




                                   1   (Answer).] In relevant part, he admits that he reported to Colony that CSLB 6460 “was closed

                                   2   without any action being taken.” Answer ¶ 33. He admits that “at one time it was reported that

                                   3   CSLB 1588 was ‘switched over to a different license’ and does not involve a claim against

                                   4   Newcomer,’” but alleges that “that claim may have been assigned a new number and current status

                                   5   is not fully known.” Id. at ¶ 34.

                                   6          Newcomer admits the allegation that the bond claim is made against Old Republic Surety

                                   7   Company and not against Newcomer, but contends that the allegations “are incomplete in that any

                                   8   claim against Old Republic which Old Republic might come to pay would result in Old Republic

                                   9   seeking indemnity from Newcomer.” Id. at ¶ 35. He also admits that the Labor Claim arises out

                                  10   of wages allegedly owed to individuals who claim to have worked on the construction and

                                  11   remodel project, but alleges that the allegations “are incomplete in that they fail to point out that

                                  12   the wage claims are inherently intertwined with the [construction and remodel project] and
Northern District of California
 United States District Court




                                  13   Melidonis’s Underlying Action.” Id. at ¶ 36.

                                  14          Newcomer alleges that he tendered to Colony the defense and indemnification of the

                                  15   Underlying Action and that Colony is currently defending the action under a reservation of rights.

                                  16   Id. at ¶ 106. He also alleges that he “tendered to Colony defense/indemnification of three other

                                  17   Melidonis related claims and a related Labor Commission claim,” and that “Colony refuses to

                                  18   defend and/or provide indemnification for any of the four additional matters.” Id. Newcomer

                                  19   alleges that his personal attorney “has been trying to cooperate” with the attorney Colony assigned

                                  20   to represent him in the Underlying Action but that Colony “has failed to be cooperative

                                  21   whatsoever,” such as refusing to provide Newcomer’s personal attorney with “a copy of Colony’s

                                  22   file,” including any reports from investigators. According to Newcomer, Colony has “deprive[d]

                                  23   Newcomer of a complete picture of the defense of the Underlying Action” and “impede[d]

                                  24   Newcomer’s ability to analyze the defense and/or any settlement positions which Colony and its

                                  25   Assigned Counsel might jointly or otherwise take.” Id. at ¶ 108.

                                  26          Newcomer brings counterclaims for breach of contract and bad faith. Answer ¶¶ 109-114.

                                  27   He seeks damages for Colony’s breach “including attorney’s fees incurred due to the need to

                                  28   retain undersigned counsel to assist in the defense of the Underling [sic] Action and related claims
                                                                                          3
                                             Case 4:20-cv-00480-DMR Document 28 Filed 07/20/20 Page 4 of 7




                                   1   and defense of Colony’s instant action,” as well as punitive damages. See Answer Prayer. Colony

                                   2   now moves to dismiss the counterclaims for failure to state a claim.

                                   3   II.      LEGAL STANDARD
                                   4            A motion to dismiss a counterclaim under Rule 12(b)(6) is evaluated under the same

                                   5   standard as a motion to dismiss a plaintiff’s complaint. See AirWair Int’l Ltd. v. Schulz, 84 F.

                                   6   Supp. 3d 943, 949 (N.D. Cal. 2015). A motion to dismiss under Rule 12(b)(6) tests the legal

                                   7   sufficiency of the claims alleged in the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51

                                   8   F.3d 1480, 1484 (9th Cir. 1995). When reviewing a motion to dismiss for failure to state a claim,

                                   9   the court must “accept as true all of the factual allegations contained in the complaint,” Erickson v.

                                  10   Pardus, 551 U.S. 89, 94 (2007) (per curiam) (citation omitted), and may dismiss a claim “only

                                  11   where there is no cognizable legal theory” or there is an absence of “sufficient factual matter to

                                  12   state a facially plausible claim to relief.” Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d
Northern District of California
 United States District Court




                                  13   1035, 1041 (9th Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro v.

                                  14   Block, 250 F.3d 729, 732 (9th Cir. 2001)) (quotation marks omitted). A claim has facial

                                  15   plausibility when a plaintiff “pleads factual content that allows the court to draw the reasonable

                                  16   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citation

                                  17   omitted). In other words, the facts alleged must demonstrate “more than labels and conclusions,

                                  18   and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

                                  19   Twombly, 550 U.S. 554, 555 (2007) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)); see Lee

                                  20   v. City of L.A., 250 F.3d 668, 679 (9th Cir. 2001), overruled on other grounds by Galbraith v. Cty.

                                  21   of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).

                                  22            As a general rule, a court may not consider “any material beyond the pleadings” when

                                  23   ruling on a Rule 12(b)(6) motion. Lee, 250 F.3d at 688 (citation and quotation marks omitted).

                                  24   However, “a court may take judicial notice of ‘matters of public record,’” id. at 689 (citing Mack

                                  25   v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986)), and may also consider “documents

                                  26   whose contents are alleged in a complaint and whose authenticity no party questions, but which

                                  27   are not physically attached to the pleading,” without converting a motion to dismiss under Rule

                                  28   12(b)(6) into a motion for summary judgment. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir.
                                                                                         4
                                          Case 4:20-cv-00480-DMR Document 28 Filed 07/20/20 Page 5 of 7




                                   1   1994), overruled on other grounds by Galbraith, 307 F.3d at 1125-26. The court need not accept

                                   2   as true allegations that contradict facts which may be judicially noticed. See Mullis v. U.S. Bankr.

                                   3   Court, 828 F.2d 1385, 1388 (9th Cir. 1987).

                                   4   III.    DISCUSSION
                                   5           Newcomer brings counterclaims for breach of contract and bad faith. A claim for breach

                                   6   of contract under California law “requires a plaintiff to establish: (1) a contract; (2) plaintiff’s

                                   7   performance or excuse for nonperformance; (3) defendant’s breach; and (4) damage to plaintiff.”

                                   8   Nationwide Mut. Ins. Co. v. Ryan, 36 F. Supp. 3d 930, 938 (N.D. Cal. 2014).

                                   9           Colony moves to dismiss Newcomer’s breach of contract counterclaim on the grounds that

                                  10   it fails to identify any policy provisions that Colony allegedly breached, and instead makes the

                                  11   conclusory allegation that Colony “has breached and continues to breach its express and implied

                                  12   duties created by the Policy.” See Answer ¶ 111. It also argues that with respect to the four
Northern District of California
 United States District Court




                                  13   related claims for which Newcomer sought coverage under the policy, Newcomer has not alleged

                                  14   facts establishing a breach of the policy by Colony. First, it notes that it is undisputed that CSLB

                                  15   6460 is closed, and that CSLB 1588 does not involve claims against Newcomer. Colony argues

                                  16   that Newcomer’s speculation about the unknown status of CSLB 1588 is insufficient to establish

                                  17   any contractual duties or obligations by Colony. Similarly, it argues that the bond claim does not

                                  18   involve a claim against Newcomer, and thus does not trigger any duties or obligations by Colony.

                                  19   As to the labor claim, Colony argues that the policy extends coverage to “sums that the insured

                                  20   becomes legally obligated to pay as damages because of ‘property damage,’” and that claims for

                                  21   unpaid wages do not fall within the policy’s coverage. Mot. 7-8.

                                  22           In its opposition, Newcomer provides a detailed history of its dispute with Colony

                                  23   regarding the policy’s coverage and submits copies of correspondence between its counsel and

                                  24   Colony regarding the Underlying Action and the four related matters. Opp’n 3-8; Spencer Decl.,

                                  25   Apr. 28, 2020, Exs. A-L. As an initial matter, Newcomer offers no authority to support that the

                                  26   court may consider these facts and materials, which are not alleged in or attached to the pleadings.

                                  27   It is well-established that “[i]n determining the propriety of a Rule 12(b)(6) dismissal, a court may

                                  28   not look beyond the [pleadings] to a [party’s] moving papers, such as a memorandum in
                                                                                           5
                                          Case 4:20-cv-00480-DMR Document 28 Filed 07/20/20 Page 6 of 7




                                   1   opposition to a . . . motion to dismiss.” Schneider v. Cal. Dep’t of Corr., 151 F.3d 1194, 1197 n.1

                                   2   (9th Cir. 1998).

                                   3          Moreover, Newcomer does not explain how the parties’ communications are relevant to

                                   4   the central issue raised by Colony in its motion, namely, its failure to allege facts supporting a

                                   5   breach of a specific provision of the policy. It appears that Newcomer contends that the policy

                                   6   requires Colony to defend and indemnify Newcomer in the Underlying Action, and that its failure

                                   7   to do so constitutes a breach. See Answer ¶ 111. However, Newcomer admits that Colony agreed

                                   8   to defend Newcomer in the Underlying Claim and alleges that “Colony is currently defending said

                                   9   action under a reservation of rights.” Id. at ¶¶ 38, 106. Newcomer alleges no facts to support a

                                  10   breach of contract claim based on Colony’s alleged failure to defend. Further, although

                                  11   Newcomer alleges that Colony’s “failure to provide Newcomer with crucial background

                                  12   information regarding the Underlying Action (and the related claims) . . . is a breach of the express
Northern District of California
 United States District Court




                                  13   and implied contractual provisions of the Policy,” id. at ¶ 113, Newcomer does not identify any

                                  14   such express or implied provisions that require Colony to provide its attorney with this

                                  15   information.

                                  16          To the extent that Newcomer’s breach of contract claim is based on an alleged failure to

                                  17   indemnify Newcomer, Newcomer alleges that the policy “generally provides coverage for ‘those

                                  18   sums that the insured becomes legally obligated to pay as damages because of ‘bodily injury’ or

                                  19   ‘property damage.’” Id. at ¶ 111 (emphasis removed). Yet Newcomer does not allege that it has

                                  20   become “legally obligated” to pay any damages, which would trigger Colony’s duty to indemnify.

                                  21   Therefore, in the absence of facts supporting Colony’s failure to indemnify Newcomer, any such

                                  22   failure cannot form the basis of a breach of contract claim.

                                  23          Finally, Newcomer also addresses the four related matters in passing, arguing that “[t]he

                                  24   other claims are suits per the Policy. They should have been defended and if necessary

                                  25   indemnification should be paid.” See Opp’n 6-7. To the extent that Newcomer’s breach of

                                  26   contract counterclaim is based in part on Colony’s refusal to defend and indemnify Newcomer in

                                  27   those matters, Newcomer has not sufficiently alleged such a basis as the counterclaim identifies

                                  28   only the Underlying Action. See Answer ¶ 111.
                                                                                         6
                                          Case 4:20-cv-00480-DMR Document 28 Filed 07/20/20 Page 7 of 7




                                   1          In sum, the court concludes that Newcomer has failed to sufficiently allege a breach of

                                   2   contract counterclaim. The counterclaim is therefore dismissed.

                                   3          Newcomer’s second counterclaim is bad faith. “As in every other contract, an implied

                                   4   covenant of good faith and fair dealing is implicit in an insurance contract.” Major v. W. Home

                                   5   Ins. Co., 169 Cal. App. 4th 1197, 1208 (2009). “An insurer is said to act in ‘bad faith’ when it

                                   6   breaches its duty to deal ‘fairly’ and ‘in good faith’ with its insured.” Id. (citation omitted). In

                                   7   order to establish a bad faith insurance claim, a plaintiff must show “(1) benefits due under the

                                   8   policy were withheld; and (2) the reason for withholding benefits was unreasonable or without

                                   9   proper cause.” Guebara v. Allstate Ins. Co., 237 F.3d 987, 992 (9th Cir. 2001). “California law is

                                  10   clear, that without a breach of the insurance contract, there can be no breach of the implied

                                  11   covenant of good faith and fair dealing.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d

                                  12   1025, 1034 (9th Cir. 2008). As discussed above, Newcomer has failed to allege a breach of
Northern District of California
 United States District Court




                                  13   contract counterclaim. Accordingly, his bad faith claim is also dismissed.

                                  14          Leave to amend may be denied “where the amendment would be futile.” Gardner v.

                                  15   Martino, 563 F.3d 981, 990 (9th Cir. 2009). As the court cannot say that amendment would be

                                  16   futile, Newcomer is granted leave to amend its counterclaims.

                                  17   IV.    CONCLUSION
                                  18          For the foregoing reasons, Colony’s motion to dismiss Newcomer’s counterclaims is

                                  19   granted. Newcomer’s counterclaims are dismissed with leave to amend. Any amended

                                  20   counterclaims shall be filed by August 3, 2020.                         ISTRIC
                                                                                                          TES D      TC
                                  21                                                                    TA
                                                                                                                              O
                                                                                                   S




                                                                                                                               U
                                                                                                  ED




                                              IT IS SO ORDERED.
                                                                                                                                RT




                                  22
                                                                                                                       DERED
                                                                                              UNIT




                                                                                                               O OR
                                  23   Dated: July 20, 2020                                            IT IS S
                                                                                                                                      R NIA




                                  24                                                      ______________________________________
                                                                                                        Donna M. Ryu M. Ryu
                                                                                              NO




                                                                                                              on n a
                                  25                                                                   dge DMagistrate Judge
                                                                                                                                      FO




                                                                                                     JuStates
                                                                                                United
                                                                                                RT




                                                                                                                                  LI




                                  26
                                                                                                       ER
                                                                                                  H




                                                                                                                               A




                                                                                                            N                     C
                                                                                                                              F
                                  27                                                                            D IS T IC T O
                                                                                                                      R
                                  28
                                                                                          7
